In re Brown, Terry et al.; Cintas Corporation; Discover Property & Casualty In*186surance Company; — Defendant(s); Applying For Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. A, No. 610,580; to the Court of Appeal, First Circuit, No. 2014 CW1138.
Granted. Under the unique facts presented, we find defendants have shown good cause for an independent medical examination. See La.Code Civ.P.art. 1464. Accordingly, the judgment of the district court is reversed, and defendants’ motion is granted. Case remanded to the district court for further proceedings.
KNOLL and HUGHES, JJ., dissent.